Title: From John Adams to Noah Webster, 16 January 1798
From: Adams, John
To: Webster, Noah



Sir
Philadelphia Jan. 16. 1798

I have this moment resd your favour of the 13th. and should be happy to give you any Information in my Power.
In July 1761, I think it was, but have no Record or minute here, My Father died and my Mother was very ill, and I think, Seventeen Persons in the Neighbourhood in Braintree died of a Fever occasioned by an endemial Cold, so much like the Influenza that I Suppose it to have been the Same.
In 1782, I had the Influenza in Holland and all Europe had it, about the Same time, and I  has been traced to Asia, from katska and  Finisterre: I have  the Atlantic and  America. I esteem so much your Letters to Dr. Currie that I hope to see them Soon in a Pamphelt, and should be glad to give you any assistance in my Power in your Investigation.
If you will write a Letter to me or to The Honourable Cotton Tufts of Weymouth, with any Questions you wish to have elucidated, that Gentleman who is an able Phisician, and was in Practice in 1760 and 1761 will readily oblige you with Satisfactory Information. I will convey your Queries to him with much Pleasure.
I wish you would send me your Account of my Arrears for your Paper, that I may take measures to pay you.
